Exhibit 10.4

 

FOURTH AMENDMENT TO OFFICE SPACE LEASE

 

THIS FOURTH AMENDMENT TO OFFICE SPACE LEASE (this “Fourth Amendment”) is made as
of the 10th day of May, 2013, (“Effective Date”) by and between WASHINGTON
STREET ASSOCIATES II, L.P., a Pennsylvania limited partnership (“Landlord”)
whose address is 2701 Renaissance Boulevard, 4th Floor, King of Prussia, PA
19406 and NUPATHE INC., a Delaware corporation whose address is 227 Washington
Street, Conshohocken, PA 19428 (“Tenant”).

 

RECITALS

 

WHEREAS, Landlord and Tenant entered into that certain Office Space Lease dated
January 10, 2008 ( the “Original Lease”), for approximately 11,075 square feet
of rentable area (the “Initial Premises”) on the second floor of that certain
building commonly known as Millennium III (the “Building”) located at 227
Washington Street, Conshohocken, Pennsylvania (as more fully described in the
Lease); and

 

WHEREAS, Landlord and Tenant entered into that certain First Amendment to Office
Space Lease dated November 1, 2010 (the “First Amendment”) for an additional
approximately two hundred forty (240) square feet of storage space (the
“Additional Premises”)  on the ground level of the Building;

 

WHEREAS, Landlord and Tenant entered into that certain Second Amendment to
Office Space Lease dated January 31, 2013 (the “Second Amendment”) to extend the
Term of the Lease to May 31, 2013;

 

WHEREAS, Landlord and Tenant entered into that certain Third Amendment to Office
Space Lease dated March 27, 2013 (the “Third Amendment”) to extend the Term of
the Lease to June 30, 2013 (the Third Amendment, Second Amendment and First
Amendment together with the Original Lease shall collectively mean, the
“Lease”);

 

WHEREAS, Tenant and Conshohocken Associates, L.P. whose address is 2701
Renaissance Boulevard, 4th Floor, King of Prussia, PA 19406 entered into that
certain License Agreement dated December 1, 2010 for use of approximately four
hundred eighty (480) rentable square feet of office space in that certain
building known as Millennium I, located at 20 Ash Street, Conshohocken, PA 
19428 (the “License Agreement”); and

 

WHEREAS, Tenant desires to extend the term of the Lease on the terms contained
in this Fourth Amendment.

 

TERMS

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and intending to be legally bound hereby, the parties
hereby agree as follows:

 

1.             Incorporation of Recitals.  The foregoing Recitals are hereby
incorporated in and made a part of this Fourth Amendment by this reference.

 

--------------------------------------------------------------------------------


 

2.             Certain Definitions.  Except as otherwise defined in this Fourth
Amendment, each capitalized term shall have the meaning ascribed to such term in
the Lease.

 

3.             Term.  The Term of the Lease is hereby extended so that it shall
end on August 31, 2013, unless sooner terminated as provided in the Lease.

 

4.             Base Rent.  As of the Effective Date, Fixed Basic Rent shall be
calculated payable as follows:

 

 

 

Term

 

Rate Per
Rentable Square
Foot

 

Annual
Base Rent

 

Monthly
Installment

 

Initial Premises

 

Effective Date – 8/31/13

 

$

28.00

 

$

310,100.00

 

$

25,841.67

 

Additional Premises

 

Effective Date-8/31/13

 

$

8.00

 

$

1,920.00

 

$

160.00

 

 

5.             Confession of Judgment.  Tenant hereby ratifies, confirms and
reaffirms in all respects the provisions for confession of judgment for
possession contained in Section 28(b)(v) of the Lease as amended by this Fourth
Amendment.

 

6.             Lease in Full Force and Effect; No Conflicts.  The Lease remains
in full force and effect and unmodified, except as modified or amended by this
Fourth Amendment.  If there shall be any conflict or inconsistency between the
terms and conditions of this Fourth Amendment and those of the Lease, the terms
and conditions of this Fourth Amendment shall control.

 

7.             Binding Effect.  This Fourth Amendment shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective successors and
assigns.

 

8.             Counterparts.  This Fourth Amendment may be executed and
delivered in any number of counterparts, and by facsimile signature or
electronic signature, each of which shall be deemed to be an original as against
any party whose signature appears thereon, and all of such counterparts shall
together constitute one and the same instrument.  This Fourth Amendment shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

9.             Further Assurance Actions.  Each party agrees that it will take
all necessary actions requested by the other party to effectuate the purposes of
this Fourth Amendment.

 

10.          Entire Agreement.  The Lease, as further amended by this Fourth
Amendment, contains, and is intended as, a complete statement of all of the
terms of the arrangements between the parties with respect to the matters
pertaining to the Initial Premises

 

2

--------------------------------------------------------------------------------


 

and the Additional Premises, supersedes any previous agreements and
understandings between the parties with respect to those matters, and cannot be
changed or terminated orally.

 

11.          Governing Law.  This Fourth Amendment shall be governed by and
construed in accordance with the substantive laws of the Commonwealth of
Pennsylvania.

 

12.          Headings.  The Paragraph headings of this Fourth Amendment are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Amendment.

 

13.          Severability.  Any provision of this Fourth Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Fourth Amendment or such
provision, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

14.          Parties in Interest; No Third-Party Beneficiaries.  Neither the
Lease, this Fourth Amendment nor any other agreement, document or instrument to
be delivered pursuant to this Fourth Amendment shall be deemed to confer upon
any person not a party hereto or thereto any rights or remedies hereunder or
thereunder.

 

15.          Authority.  Landlord and Tenant each represent and warrant to the
other party:  (a) the execution, delivery and performance of this Fourth
Amendment have been duly approved by such party and no further corporate action
is required on the part of such party to execute, deliver and perform this
Fourth Amendment; (b) the person(s) executing this Fourth Amendment on behalf of
such party have all requisite authority to execute and deliver this Fourth
Amendment; and (c) this Fourth Amendment, as executed and delivered by such
person(s), is valid, legal and binding on such party, and is enforceable against
such party in accordance with its terms.

 

16.          No Effect on the License Agreement.  Notwithstanding anything set
forth herein or in the License Agreement to the contrary, this Fourth Amendment
does not extend the term of, or otherwise modify or amend the License Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the duly authorized officers or representatives of Landlord
and Tenant have executed this Fourth Amendment under seal as of the day and year
first hereinabove written.

 

 

 

LANDLORD

 

 

 

WASHINGTON STREET ASSOCIATES II, L.P., a Pennsylvania limited partnership

 

 

Date Signed: 10May2013

By:

WASHINGTON STREET ASSOCIATES II ACQUISITION CORPORATION, its sole general
partner

 

 

 

 

 

 

 

 

By:

/s/ Richard Heany

 

 

Name:

Richard Heany

 

 

Title:

President

 

 

 

 

 

TENANT

 

 

 

NUPATHE INC., a Delaware corporation.

 

 

 

 

Date Signed: 10May2013

By:

/s/ Keith A. Goldan

 

 

Name:

Keith A. Goldan

 

 

Title:

V.P. & CFO

 

 

 

 

 

4

--------------------------------------------------------------------------------